UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-2099



RABIUL ISLAM,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A72-167-546)


Submitted:   May 10, 2006                  Decided:   June 29, 2006


Before NIEMEYER, MOTZ, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Cynthia G. Katz, LAW OFFICES OF CYNTHIA A. GROOMES, P.C., Bethesda,
Maryland, for Petitioner.    Peter D. Keisler, Assistant Attorney
General, Carol Federighi, James A. Hunolt, Senior Litigation
Counsel, Office of Immigration Litigation, Civil Division, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Rabiul    Islam,      a    native      and    citizen   of    Bangladesh,

petitions for review of a decision of the Board of Immigration

Appeals (Board), upholding the immigration judge’s ruling finding

Islam removable and denying his motion for a continuance of his

removal hearing pending adjudication of a labor certification filed

by his employer on his behalf.              On appeal, Islam challenges the

continuance ruling.

           “The immigration judge may grant a motion for continuance

for good cause shown.”        8 C.F.R. § 1003.29 (2006).                  Whether to

grant   such   a   motion   “is      within    the      sound   discretion   of   the

immigration judge and is reviewed for abuse of discretion only.”

Onyeme v. INS, 146 F.3d 227, 231 (4th Cir. 1998).                  Having reviewed

the administrative record, we conclude that the Board did not err

in finding the immigration judge acted within its discretion in

denying Islam’s motion for continuance.

           Accordingly,     we       deny   the    petition      for    review.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                   PETITION DENIED




                                       - 2 -